Citation Nr: 1025659	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Whether the appellant has basic eligibility for VA death 
pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had recognized service as a Philippine Scout from 
March 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 RO decision that, in pertinent part, 
denied service connection for the cause of the Veteran's death 
and determined that the appellant was not eligible for VA death 
pension benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2006.  The death certificate lists 
the immediate cause of death as acute respiratory arrest; an 
antecedent cause of death as electrolyte and nutrient imbalance; 
and the underlying cause of death as senility.  These disorders 
began many years after service and were not caused by any 
incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran did not possess the requisite service to qualify 
for VA death pension benefits for his surviving spouse.  



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim as to whether the appellant has basic 
eligibility for VA pension benefits, the Board finds that because 
that claim is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent a RO decision in July 2008, 
correspondence in April 2009, statements of the case in January 
2009 and September 2009, and a supplemental statement of the case 
in January 2010.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  The Board notes that the appellant was 
not specifically provided with all of the notice criteria 
required by Hupp; however, the Board concludes that this error is 
nonprejudicial, as the Veteran was not service-connected for any 
disabilities prior to his death.  See Hupp, supra.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a January 2010 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment for a lung disorder, 
an electrolyte and nutrient imbalance, or senility, and that 
there is no treatment for any such disorders for many years 
thereafter, the Board finds that an opinion regarding the 
etiology of the Veteran's cause of death need not be obtained in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the veteran: (1) one year or more prior to the veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the veteran served (as in the present 
case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  



I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

The Veteran had service as a Philippine Scout from March 1946 to 
February 1949. 38 U.S.C.A. § 107(b) authorizes the payment of DIC 
benefits based upon service in the Philippine Scouts.  The 
question before the Board is thus whether the cause of the 
decedent's death was related to his service as a Philippine 
Scout.

The appellant apparently contends that the Veteran incurred 
malaria approximately a year after his period of service and that 
such disorder contributed to his death from acute respiratory 
arrest, an electrolyte and nutrient imbalance, and senility.  She 
also alleges that she is entitled to compensation because the 
Veteran was a Philippine Scout.  She further reports that he 
incurred a gunshot wound of the finger during his period of 
service.  

The Veteran's service personnel and treatment records are 
unavailable and were reportedly destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  

The Veteran died in July 2006.  The death certificate lists the 
immediate cause of death as acute respiratory arrest; an 
antecedent cause of death as electrolyte and nutrient imbalance; 
and the underlying cause of death as senility.  

The Veteran was not service-connected for any disorders during 
his lifetime.  

In a November 2009 joint affidavit, two laypersons who were 
friends with the Veteran reported that he was born in May 1920 
and that he served in the Army from March 1946 to February 1949.  
They indicated that he had malaria after he was discharged from 
the Army when he went on vacation with his family.  They also 
reported that the Veteran died in July 2006 of acute respiratory 
arrest.  

There is no specific medical evidence of a lung disorder (acute 
respiratory arrest), an electrolyte and nutrient imbalance, or of 
senility.  The evidence does not suggest that any such disorders 
were related to any incident of service, to include any malaria 
diagnosed approximately a year after service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, acute 
respiratory arrest, an electrolyte and nutrient imbalance, and 
senility, were incurred in or aggravated by service or were 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  

II.  Death Pension

The appellant claims that her deceased husband had service with 
the Philippine Scouts and that she is entitled to VA death 
pension benefits.  

A March 1999 Certification of Military Service indicates that the 
Veteran had service as Philippine Scout from March 1946 to 
February 1949.  The Veteran had no other verified service.  The 
VA is bound by the service department's certification as to the 
veteran's military service.  See Duro v. Derwinski, 2 Vet.App. 
530 (1992).  While service as a Philippine Scout during this 
period rendered the Veteran eligible for compensation benefits 
based upon that service, service as a Philippine Scout did not 
render him eligible for pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).  

Persons with service in the Philippine Scouts shall not be deemed 
to have been in active military service with the Armed Forces of 
the United States for the purpose of establishing entitlement to 
VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the Board finds 
that the appellant is not eligible for VA death pension benefits.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's spouse.  Therefore, the Board must deny the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


